Citation Nr: 1333865	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  07-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for service-connected diabetes mellitus, type 2, with diabetic retinopathy and erectile dysfunction.

2.  Entitlement to a rating higher than 20 percent for service-connected left upper extremity peripheral neuropathy, effective March 3, 2011.

3.  Entitlement to a rating higher than 20 percent for service-connected right upper extremity peripheral neuropathy, effective March 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This matter was previously before the Board in December 2010 and remanded for further development.  

In January 2012, the Appeals Management Center (AMC) issued a supplemental statement of the case, wherein it indicated that the Veteran also had noncompensable erectile dysfunction as part of his diabetes mellitus.  As such, that disability is also noted in the characterization of the Veteran's diabetes mellitus claim.

In a January 2012 rating decision, the AMC granted separate ratings for right and left upper extremity peripheral neuropathy, each rated as 20 percent disabling, effective March 3, 2011.  

In April 2013, this matter was again before the Board.  At that time, the Board added the increased ratings claims for bilateral upper extremity peripheral neuropathy to the appeal before the Board.  The Board remanded that matter and the question of an increased rating for diabetes mellitus for further development.

In a July 2013 rating decision, the AMC granted service connection for chronic kidney disease, with a 60 percent evaluation.  As the Veteran has not appealed that full grant of service connection, that claim is not currently before the Board.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of that file reveals additional VA medical records; however, the January 2012 supplemental statement of the case shows a review of that evidence by the AMC.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claim arises from a November 2006 rating decision which continued the 20 percent disability rating for diabetes mellitus and granted noncompensable mild diabetic retinopathy as part of the diabetes mellitus.  The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008. The December 2008 revisions are only applicable to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable. 

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, in April 2013, the Board requested a new VA examination to determine the current severity of the Veteran's diabetes mellitus, type II, to include a review of diabetic retinopathy and peripheral neuropathy or the upper extremities.  Although the Veteran underwent a VA examination for diabetes mellitus in June 2013, no evaluation of the diabetic retinopathy was provided at that time.  

Additionally, the Board notes a discrepancy in the findings regarding the peripheral neuropathy issue.  In the June 2013 VA examination report, the examiner found that the Veteran did not have peripheral neuropathy, but rather non-service-connected carpal tunnel syndrome.  However, in the diabetes mellitus portion of the examination, the examiner marked the box to indicate that diabetic peripheral neuropathy was one of the Veteran's complications of diabetes mellitus.  In the peripheral neuropathy portion of the examination; however, the examiner again found that the Veteran did not have peripheral neuropathy, but rather carpal tunnel syndrome.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As such, the Board finds that a new VA examination is necessary to determine the current severity of the diabetes mellitus, to include diabetic retinopathy.  Additionally, as the Veteran's erectile dysfunction is considered part of his diabetes mellitus, an evaluation of that disability should be performed.  Also, the VA examination should clarify whether the Veteran has peripheral neuropathy of the upper extremities, due to diabetes mellitus, and if so the severity of those disabilities.  If the examiner finds that the Veteran does not have peripheral neuropathy of the upper extremities, the examiner should clearly state so and explain that finding.


Also in April 2013, the Board directed the AMC to request and obtain additional private medical records, including records regarding laser eye surgery by Dr. Herring.  The AMC requested that the Veteran provide such records, or direct VA to obtain them in an April 2013 letter.  The Veteran did not respond to that request.  As this matter is being remanded again, the AMC should provide the Veteran another opportunity to provide the requested information.  Additionally, a March 25, 2013 VA medical record (in Virtual VA), documents a report by the Veteran that his diabetes was managed by private physicians in Lucedale, Mississippi.  A July 12, 2011 VA medical record (in Virtual VA), also documents that the Veteran received private eye exams from an eye care specialist.  The AMC should also attempt to obtain these medical records.  

Finally, the Board notes that although the AMC has already associated more recent VA medical records with the Virtual VA claims file, the Veteran receives continuing treatment from the Biloxi VA Healthcare System.  The most recent records contained in the claims file (Virtual VA) are dated in March 2013.  Therefore, any VA treatment records dated from March 2013 to the present should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. The AMC should obtain VA treatment records from the Biloxi VA Healthcare System dated from March 2013 to the present.  

2.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his diabetes mellitus, including retinopathy, erectile dysfunction and peripheral neuropathy, and to provide necessary releases for records of such treatment or evaluation.  


Of particular interest are records detailing the Veteran's: (a) laser eye surgery and treatment from Dr. Herring, (b) records of treatment for diabetes mellitus from his private physician in Lucedale, Mississippi and (c) reported private eye care specialist records (if other than Dr. Herring).  

The AMC should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, the Veteran must be afforded an examination or examinations to determine the current severity of his service-connected diabetes mellitus with retinopathy and erectile dysfunction, as well as peripheral neuropathy of the upper extremities. The claims file and a copy of this REMAND must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.

(a)  With respect to diabetes, the appropriate examiner should specifically address whether the Veteran requires insulin, a restricted diet, and/or regulation of activities as a result of his diabetes. The examiner should indicate whether the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider. 

(b) With respect to the service-connected erectile dysfunction, the examiner should determine whether the Veteran has erectile dysfunction due to diabetes mellitus, characterized as deformity of the penis with loss of erectile power. 

(c)  With respect to the service-connected peripheral neuropathy of the upper extremities, the examiner should clarify whether the Veteran has peripheral neuropathy due to his service-connected diabetes mellitus.  If so, the examiner should specify which nerve(s) is involved and the degree of paralysis (complete or incomplete: mild, moderate, or severe) for each affected nerve. 

(d)  With respect to the service-connected retinopathy, the appropriate examiner should specifically identify ALL current manifestations of and functional impairment resulting from the Veteran's retinopathy.  All indicated eye studies should be performed.  

If the Veteran's visual manifestations have changed over the course of the appeal, the examiner should determine when such changes occurred to the best of his/her ability.

4.  When the development requested has been completed, the case should again be reviewed by the AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


